Citation Nr: 1340411	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the Veteran's disability rating for a status post lateral release right patella (right knee disability) from 40 percent to 30 percent, effective December 1, 2006, was proper.

2.  Entitlement to an initial disability rating in excess of 10 percent disability for right knee instability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1996 and September 2002 to August 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2006 and August 2006 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Winston-Salem, North Carolina.

The Board notes by way of background that an August 2008 rating decision granted a temporary total disability (TTD) rating for the Veteran's right knee disability for the period from May 1, 2007 to June 30, 2007.

In December 2011, the Board remanded the Veteran's right knee disability rating reduction claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The issue of entitlement to a disability rating in excess of 30 percent for the Veteran's status post lateral release right patella has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board has no jurisdiction over this matter, and it is referred to the AOJ for adjudication.  See Correspondence, March 2007 and May 2007.

The issue of entitlement to an initial disability rating in excess of 10 percent for right knee instability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was granted service connection for a right knee disability by a May 2004 rating decision, and assigned a 20 percent disability rating effective August 29, 2003, a 100 percent TTD rating from January 14, 2004 to February 29, 2004, and a 40 percent evaluation effective March 1, 2004.

2.  An April 2006 rating decision informed the Veteran that the RO proposed to reduce his disability rating for his right knee disability from 40 percent to 30 percent.

3.  An August 2006 rating decision reduced the disability rating for the Veteran's right knee disability from 40 percent to 30 percent, effective December 1, 2006.

4.  An August 2008 rating decision granted a 100 percent TTD rating for the Veteran's right knee disability from May 1, 2007 to June 30, 2007.

4.  The Veteran's right knee disability is manifested by symptoms of pain and painful motion, with forward flexion limited to up to 90 degrees, and extension limited to up to 21 degrees; no ankylosis is shown.

5.  Improvement of the Veteran's right knee disability is shown by a preponderance of the evidence.


CONCLUSION OF LAW

The reduction of the Veteran's right knee disability rating from 40 to 30 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5261 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this regard, the Board notes that the issue certified for appeal involves the propriety of the reduction of the Veteran's service-connected right knee disability rating from 40 percent to 30 percent.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2013).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter was not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet .App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").

Specifically, 38 C.F.R. § 3.105(e) provides that before an evaluation for a service-connected disability may be reduced or discontinued, a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.  Additionally, the RO must advise the beneficiary of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level.  If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal.  38 C.F.R. § 3.105(e) (2013).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements above.  In this case, an April 2006 rating decision notified the Veteran of the proposed reduction of his disability rating for his right knee disability from 40 percent to 30 percent, and that he had 60 days to present evidence showing that the then-present rating should be continued and to request a hearing.  After the 60-day period expired, and having taken into account various statements made by the Veteran, an August 2006 rating decision reduced the Veteran's rating for his right knee disability from 40 percent to 30 percent, effective December 1, 2006.  Accordingly, the Board finds that the proper procedure was followed for effectuating a rating reduction in this matter.

In addition, the Board notes that in December 2011, the Board remanded the Veteran's appeal of his rating reduction for his right knee disability for further development, specifically so that any of the Veteran's VA treatment records dated since May 2007 could be associated with the claims file, and so that the Veteran could be afforded with a new VA examination.  Pursuant to the Board's remand directives, all of the Veteran's VA treatment records dated since October 2007 have been associated with the Veteran's electronic claims file, and he was afforded with a new VA examination in January 2012.  The January 2012 VA examination report reflects that the claims file was reviewed, the Veteran's reported history was noted, and it contains all of the information necessary to rate the Veteran's right knee disability.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Analysis

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  With regard to the reduction of ratings in effect for five years or more, 38 C.F.R. § 3.344(a) and (b) provides that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c).

"[T]he RO and Board are required in any rating-reduction case to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992), 2 Vet. App. at 281-282.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

As an initial matter, the Board notes that the 40 percent rating for the Veteran's right knee disability was in effect from March 1, 2004 to November 30, 2006, which was less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case.

The Veteran's right knee disability is currently rated under Diagnostic Code 5261, knee, limitation of extension.  See 38 C.F.R. § 4.71a (2013).  Diagnostic Code 5261, Leg, Limitation of Extension, provides a noncompensable rating for extension limited to five degrees, a 10 percent rating for limitation to 10 degrees, a 20 percent rating for limitation to 15 degrees, a 30 percent rating for limitation to 20 degrees, a 40 percent rating for limitation to 30 degrees, and a 50 percent rating for limitation to 45 degrees.

The RO based the rating reduction for the Veteran's right knee disability from 40 to 30 percent primarily on the results of a February 2006 VA examination report.  

The February 2006 VA examination report reflects that the Veteran reporting working as a van driver for four hours per day because that was all he was able to tolerate due to his right knee condition.  Range of motion testing revealed flexion to 96 degrees with pain and extension to 21 degrees.  X-rays were noted as normal.  No ankylosis was noted.

The Board notes by way of background that the Veteran underwent a right knee meniscectomy and arthroplasty procedure in May 2007, for which he was assigned a TTD rating from May 1, 2007 to until June 30, 2007.

A June 2007 VA orthopedic post-operative follow-up record reflects that the Veteran's right knee range of motion was improved, and he experienced less pain.  Range of motion testing revealed flexion to 110 degrees with pain and extension to two degrees without pain.

A September 2007 VA examination report reflects that the Veteran reported mild to moderate pain, and tenderness was also noted with any patellar movement.  Range of motion testing revealed flexion to 90 degrees with pain and extension to zero degrees without pain.  No crepitation, clicks, snaps, instability, or other abnormality was noted.  An x-ray was negative.  The impact of the Veteran's right knee disability on his occupational ability was noted as causing decreased mobility, problems with lifting and carrying, and pain.

The January 2012 VA examination report reflects that the Veteran reported that he was told at the time of his May 2007 surgery that he would eventually need a total knee replacement.  He reported increased pain and an inability to bear weight on the knee one to two days per month.  Range of motion testing revealed flexion to 125 degrees with pain, and extension to 20 degrees with pain.  With regard to the effect of his disability on his occupational functioning, it was noted that the Veteran was unable to squat or kneel, could not climb, and could not perform prolonged sitting or walking, although he was able to work 30 to 35 hours per week as a van driver.

In light of all of the above, the Board finds that the above VA treatment records and VA examination reports show an improvement in the Veteran's right knee disability, and, therefore, reduction in benefits is warranted.  See 38 C.F.R. § 3.344(c).  As shown above, none of the above VA examination reports or VA treatment records show right knee limitation of extension to 30 degrees or more as described in the 40 percent rating criteria under Diagnostic Code 5261.  Rather, the above records show ranges of extension from normal (zero degrees) to being limited to 21 degrees for the entire period on appeal since December 2006, which does not meet the criteria for a 40 percent rating under Diagnostic Code 5261, and which period of time the Board finds is of a significant enough duration to show sustained improvement.  With regard to other relevant diagnostic codes, as shown above, right knee flexion has not been shown to be limited to 45 degrees or less so as to meet the criteria for a compensable rating under Diagnostic Code 5260.  With regard to Diagnostic Code 5256, no ankylosis is shown.  The Veteran's separate rating under Diagnostic Code 5257 for instability is addressed in the remand section below.  The maximum ratings under Diagnostic Codes 5258 and 5259 are 20 percent and 10 percent, respectively, both of which diagnostic codes already contemplate limitation of motion.  See VAOPGCPREC 9-98 (August 14, 1998).  

The Board further finds that the above cited VA examinations were thorough and adequate upon which to base a rating reduction in this case, as the VA examiners reviewed the claims file, elicited a history of the Veteran's symptomatology, examined him, and provided detailed reports with information sufficient to rate the Veteran's disability under the rating criteria.  See Brown, supra.  As such, the rating was properly reduced to 30 percent.

With regard to the DeLuca factors, the Board finds there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination requiring as higher rating, and that painful motion is already contemplated by the currently assigned 30 percent rating. See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that in rating limitation of motion outside of the context of Diagnostic Code 5003, painful motion alone may not be deemed limitation of motion).

The Board has considered whether extraschedular consideration is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's right knee disability level and symptomatology.  Therefore, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id.

In conclusion, the Board finds that the reduction of the evaluation of the Veteran's right knee disability from 40 percent to 30 percent, effective December 1, 2006, was proper.


ORDER

The reduction of the disability rating for a right knee disability from 40 percent to 30 percent, effective December 1, 2006, was proper, and the appeal is denied.


REMAND

The Veteran's right knee disability is currently assigned a separate 10 percent rating under Diagnostic Code 5257 for instability, effective February 17, 2006.  See 38 C.F.R. § 4.71a (2013).  The Veteran seeks a higher initial rating.

By way of background, an April 2006 rating decision granted a separate 10 percent disability rating for right knee instability under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a (2013).  The Board notes that the RO considered March 2007 correspondence as constituting a notice of disagreement with regard to the Veteran's 30 percent rating for his right knee disability under Diagnostic Code 5261, but not with regard to the Veteran's separate rating for right knee instability under Diagnostic Code 5257.  Because the RO has characterized the Veteran's March 2007 correspondence as a notice of disagreement, and having considered the Veteran's statements in that notice of disagreement more broadly in light of Clemons v. Shinseki as expressing disagreement with his overall compensation for his right knee disability, the Board is left to conclude that the March 2007 notice of disagreement also pertained to his 10 percent initial rating for right knee instability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As discussed above, the Veteran filed a March 2007 notice of disagreement with regard to his initial 10 percent rating for right knee instability.  To date, however, no Statement of the Case (SOC) has been issued to the Veteran.  Therefore, the Board finds that a remand is required so that he may be provided with an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case (SOC) that addresses the issue of entitlement to an initial disability rating in excess of 10 percent for right knee instability.  Inform the Veteran of his appeal rights and that he must perfect a timely appeal for that issue to be considered by the Board.  If he perfects an appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


